Citation Nr: 0841891	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the September 1960 rating decision, which reduced the 
veteran's evaluation for right ear hearing loss from 10 
percent to noncompensable, contained clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.  The RO found that the September 1960 
rating decision which reduced the veteran's evaluation for 
right ear hearing loss from 10 percent to noncompensable did 
not contain CUE.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a September 21, 1960 rating decision, the RO retained a 
10 percent evaluation for the veteran's service-connected 
otitis media and reduced the evaluation for his right ear 
hearing loss from 10 percent to noncompensable.

2. The veteran has failed to establish any kind of error of 
fact or law in the September 21, 1960 rating decision, that 
when called to the attention of later reviewers, compels the 
conclusion that the result would have been manifestly 
different but for the error.


CONCLUSION OF LAW

A valid claim of CUE has not been presented to revise or 
reverse the September 21, 1960 rating decision which reduced 
the veteran's evaluation for right ear hearing loss from 10 
percent to noncompensable.  38 U.S.C.A. § 7111 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable where CUE is claimed, either in Board decisions 
(see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant 
has the burden of establishing such error on the basis of the 
evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims, as well as 
reasons for the denial of his claim of CUE, and all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met with respect to the 
claim on appeal.  Hence, the claim is ready to be considered 
on the merits.

Legal Criteria

The Board has the authority to revise or reverse a prior 
Board decision on the grounds of CUE.  38 U.S.C.A. § 7111.  
Such a motion may be filed at any time after the underlying 
decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

CUE is a very specific and rare kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds cannot 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  The error must be so 
egregious that had it not been made, it would have manifestly 
changed the outcome of the decision.  If it is not absolutely 
clear that a different result would have ensued, the claimed 
error cannot be deemed clear and unmistakable.  38 C.F.R. § 
20.1403(c); see Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  

Federal regulations in effect at the time of the September 
21, 1960 rating decision included the following provisions:

Under the criteria in effect before December 18, 1987, 
evaluations for defective hearing were based on organic 
impairment of hearing acuity within the conversational voice 
range, as measured by controlled speech or other audiometric 
tests reported as a result of VA regional office or 
authorized audiology clinic examinations.  Under 38 C.F.R. § 
4.85, if the results of controlled speech reception tests 
were used, ratings from noncompensable to 80 percent were 
assignable under 6 levels of auditory acuity for which 
literal designations of A (normal hearing) through F 
(profound hearing loss), ascertainable from Table VI, were 
determined by intersecting the horizontal row appropriate for 
percentage of discrimination and the vertical column 
appropriate for speech reception decibel loss.  Each ear was 
evaluated separately.  Where service connection was 
established for one ear only, hearing acuity in the 
nonservice-connected ear was considered normal and received a 
literal designation of A unless the hearing loss in that ear 
was total, in which case a literal designation of F was 
assigned for that ear.  In cases where the nonservice-
connected ear was deemed to be at the A level, a 10 percent 
rating was assignable when the service- connected ear was 
evaluated at level D, E or F.  The percentage of the overall 
evaluation was determinable from Table VII by intersecting 
the horizontal row appropriate for the literal designation 
for the ear having the better hearing and the vertical column 
appropriate to the literal designation for the ear having the 
poorer hearing.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6277 to 6297, effective prior to December 18, 1987.




Factual Background

In an October 15, 1954 rating decision, the RO granted the 
veteran service connection for otitis media.  A 10 percent 
evaluation was assigned, effective September 1, 1954.  The 
evaluation was based on evidence of perforation and discharge 
from the right ear and a diagnosis of otitis media, chronic, 
suppurative with an added diagnosis of deviated septum.

In an October 26, 1954 rating decision, the RO granted the 
veteran service connection for right ear hearing loss.  A 10 
percent evaluation was assigned, effective September 1, 1954, 
based on the results of an October 1954 VA audiological 
examination.  

A February 1960 VA examination report indicated that there 
was no longer any evidence of suppuration in the veteran's 
right ear and that the speech reception threshold and speech 
discrimination scores for the right and left ears were 20/96 
and 8/96 respectively, which translated to a level A for 
normal hearing under the applicable rating criteria.  
Accordingly, in a March 1960 rating decision, the RO reduced 
the evaluation for the veteran's service-connected otitis 
media and right ear hearing loss.  Noncompensable evaluations 
were assigned, effective May 25, 1960.  

In a My 1960 statement, H, Friedman, MD stated that his 
examination of the veteran revealed a perforation of the 
inferior quarter of the right ear drum with mucoid discharge 
present, and hearing loss of 10 percent.  Consequently, in a 
May 23, 1960 rating decision, the RO restored the 10 percent 
evaluations for the veteran's service-connected otitis media 
and right ear hearing loss, effective January 1, 1959.

The veteran was afforded a VA examination again in July 1960.  
The results from the examination revealed a perforated 
eardrum with no discharge and hearing reception thresholds of 
10/92 in the right ear and 6/98 in the left ear, which 
translated to level A, normal hearing under the applicable 
rating criteria.  

In a September 21, 1960 rating decision, the RO again reduced 
the evaluation for the veteran's service-connected right ear 
hearing loss.  A noncompensable evaluation was assigned, 
effective July 21, 1960, based on the results from a July 
1960 VA examination.  The 10 percent evaluation for the 
veteran's service-connected otitis media was retained based 
on the evidence of perforation.

In April 1965, July 1986 and March 2003 rating decisions, the 
RO continued the 10 percent  and noncompensable evaluations 
for the veteran's otitis media and right ear hearing loss.

The veteran appealed the decisions on the issue of his right 
ear hearing loss and in a February 2005 decision, the Board 
denied the veteran's claim for a compensable rating for his 
right ear hearing loss disability.

In July 2005, the veteran filed a claim for an increased 
rating for bilateral hearing loss and in a December 2005 
decision, the RO continued the noncompensable evaluation for 
the veteran's hearing loss disability.

In January 2006, the veteran filed a statement, contending 
that a clear and unmistakable error was committed in the 
September 1960 rating decision which reduced his evaluation 
for right ear hearing loss.  The veteran contends that the 
reduction in his evaluation was based primarily on a change 
in the law, specifically 38 U.S.C. § 1155 (Sept 2, 1958 P.L. 
85-857 §§ 1.72 Stat. 1125), and not proof of actual 
improvement in hearing loss.

Analysis

The veteran contends that the reduction of the 10 percent 
rating for his service-connected right ear hearing loss in 
the September 21, 1960 RO rating decision was based primarily 
on a change in the law at that time, specifically VAR 1105E, 
and that the results of the February and July 1960 VA 
audiological examinations were flawed, resulting in an 
erroneous reduction in his evaluation for right ear hearing 
loss.  See November 2008 Appellant's Brief.

Under the version of 38 C.F.R. § 4.86, Diagnostic Code 6297 
in effect at the time of the September 21, 1960 rating 
decision, the hearing deficit shown on VA audiometric testing 
in February and July 1960 was level A in the service-
connected right ear; since the left ear was not totally deaf, 
literal designations of A for the left and right ears 
translated to a noncompensable rating.  The veteran's 10 
percent evaluation for his right ear hearing loss was 
reinstated in the May 190 rating decision based only on a 
statement from H. Friedman, MD, wherein he alleged that the 
veteran had right ear hearing loss of 10 percent based on 
sonotone audiometer test results.  The prior 10 percent 
rating was restored pending a VA audiological examination.  
The results from the VA examination in July 1960 examination 
showed that the veteran's right ear hearing loss did not 
reach the level required for a compensable rating.

In making his motion for revision or reversal of the RO's 
September 21, 1960 decision, the veteran does not contend, 
and the record does not show that the factual picture was 
incorrect or that the RO did not correctly apply the relevant 
law and regulations.  Although the veteran disagrees with the 
RO's resolution of the appeal, that resolution was not a 
result of CUE.  See 38 C.F.R. § 20.1403(d) (noting that CUE 
does not include a disagreement as to how the facts were 
weighed or evaluated).  Therefore, the Board finds that 
veteran has not identified any error of the RO that, had it 
not been committed, would have compelled a different 
decision.  Accordingly, the motion to revise or reverse the 
decision is denied.












ORDER

The motion to revise or reverse the Board's September 21,1960 
decision on the basis of CUE is denied, insofar as that 
decision reduced the veteran's evaluation for right ear 
hearing loss from 10 percent to noncompensable



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


